Citation Nr: 0111787	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  94-36 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from June 1971 to 
October 1979.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a September 1992 rating 
decision, in which the RO granted the veteran service 
connection for allergic rhinitis, and assigned a 10 percent 
disability evaluation, effective from March 1992.  In 
addition, the RO denied the veteran's claims for service 
connection for anosmia, claimed as secondary to the veteran's 
service-connected allergic rhinitis, as well as for bilateral 
hearing loss and tinnitus.  The veteran filed an NOD in 
August 1993, and the RO issued an SOC in February 1994.  The 
veteran filed a substantive appeal in March 1994.  A 
Supplemental Statement of the Case (SSOC) was issued in July 
1994.  

Thereafter, in a June 1997 rating decision, the RO service 
connected the veteran for anosmia, and granted a 10 percent 
disability evaluation.  He filed an NOD with respect to the 
rating awarded in October 1997, and the RO issued an SSOC in 
May 2000.  The Board is cognizant that no substantive appeal 
has been filed by the veteran with respect to the issue of 
anosmia.  Therefore, while the issue is listed by both the RO 
and the veteran's service representative as currently being 
on appeal, it is not before the Board at this time.  However, 
the Board notes, in passing that, the veteran is currently 
receiving the highest disability rating allowable for anosmia 
under 38 C.F.R. § 4.87a, Diagnostic Code 6275 (2000).  

Finally, in a May 2000 rating decision, the RO service 
connected the veteran for bilateral hearing loss and 
tinnitus, and granted a 10 percent disability evaluation for 
both disorders.  No appeal has been filed with respect to 
those matters, and they are also not currently before the 
Board at this time.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's service-connected allergic rhinitis is not 
manifested by moderate or severe crusting and ozena, 
atrophic changes, and/or polyps.  

3. The preponderance of the evidence is against a rating in 
excess of 10 percent for allergic rhinitis.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for the veteran's allergic rhinitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.97, Diagnostic Codes 6501 (1996) and 6522 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the RO service 
connected the veteran for allergic rhinitis in a September 
1992 rating decision.  The disability was found to be 10 
percent disabling.  

In March 1994, the veteran submitted a statement to the RO, 
in which he reported that surgery had been performed on his 
nasal passages to facilitate breathing through his nose.  The 
veteran reported that part of the membrane inside his nose 
had been removed.  

Thereafter, the veteran submitted medical records associated 
with his treatment for his allergic rhinitis.  A statement, 
dated in November 1996, and transcribed on a notepad page 
with the heading for the drug Vantin, noted that the veteran 
continued to suffer from severe allergies and had a great 
deal of sneezing.  The diagnosis was severe allergic rhinitis 
with hypertrophic turbinates.  A treatment record later that 
month noted that an examination of the veteran's nose 
revealed severe allergic rhinitis with hyper-turbinates, and 
no evidence of polyps.  A subsequent treatment record, also 
in November 1996, reflected that the veteran had undergone 
nasal surgery in 1985 with some improvement in his nasal 
problems, although he continued to complain of nasal 
congestion.  The assessment was allergic rhinitis.  

In February 1997, the veteran was medically examined for VA 
purposes.  He reported difficulty breathing through his 
mouth, and had nasal secretions.  The veteran was noted to be 
taking several types of medication without remission of his 
symptoms.  He indicated that it was recommended that he 
undergo nasal surgery again.  On clinical evaluation, the 
external nose, nasal vestibule, floor of the nose, inferior 
meatus, inferior turbinates, middle meati, middle turbinate, 
spheno-ethmoidal recess, superior turbinate, and olfactory 
area were all reported normal, or appearing normal.  In 
addition, the left nasal cavity was found to be narrower than 
the right, and the nasal septum had a mild convexity to the 
left.  The examiner's diagnosis was nasal septal deviation.  

In February 1999, the veteran was again afforded a VA medical 
examination.  He complained of loss of smell since 1985, due 
to nasal surgery.  There were no reports of allergic attacks 
or incapacitation, but there was a complaint of headaches.  
On clinical evaluation, there was no interference with 
breathing through the nose, no speech impairment, and no 
evidence of tenderness, purulent discharge, or crusting.  A 
sinus X-ray revealed the paranasal sinuses to be clear, with 
intact bony walls, and no fluid levels.  In addition, there 
was no evidence of nasal septum deviation observed.  The 
impression noted a negative exam.  The examiner's diagnosis 
was chronic rhinitis with anosmia.  

Subsequently, the veteran was medically examined for VA 
purposes in May 1999.  He complained of nasal obstruction and 
discharge, as well as progressive loss of smell.  The veteran 
reported that two to three times a year he suffered episodes 
of "sinusitis" that required bed rest, antibiotics, 
decongestants and anti-histamines.  He also reported 
occasional frontal and facial pressure.  Clinical evaluation 
revealed no purulent discharge, no evidence of significant 
pathology of the paranasal sinuses, and no evidence of sinus 
disease on anterior and posterior rhinoscopy.  In addition, 
there was mild interference with breathing through the left 
nasal fossa; the left nostril was noted as narrower than the 
right due to septal deviation.  Furthermore, there was no 
finding of dyspnea or speech impairment.  The examiner's 
diagnosis included allergic rhinitis.  

II.  Analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
In the present case, we find that the RO's development action 
has generated sufficient evidence to satisfy the Secretary's 
obligation.  In this respect, the veteran was medically 
examined for VA purposes in February and May 1999, providing 
ample, recent, and thorough medical findings. Moreover, he 
has not alluded to or identified any additional pertinent 
medical records which would need to be obtained for an 
equitable disposition of his appeal.  In addition, the 
veteran and his representative have been fully apprised of 
the applicable law and regulations, in the SOC and other 
communications provided by the RO.  Therefore, no further 
assistance to the veteran is required in order to comply with 
VA's duty to assist a claimant in developing evidence in 
conjunction with his or her claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, was 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating respiratory disorders, as set forth in 38 C.F.R. § 
4.97.  See 61 Fed. Reg. 46,720 (1996).  These changes became 
effective on October 7, 1996.  See 38 C.F.R. § 4.97 (2000).  
The RO applied the revised criteria in its evaluation of the 
veteran's service-connected allergic rhinitis, and the 
veteran was notified of its decision in a May 2000 SSOC, 
which denied him a disability evaluation greater than 10 
percent.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  Where VA issues an amendment to 
the rating schedule while an increased-rating claim is 
pending, and that amendment is more favorable to the claimant 
than the prior regulation, VA should apply the more favorable 
regulation to rate the disability for periods from and after 
the effective date of the change and should apply the prior 
regulation to rate the disability for earlier periods.  
VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  

That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g); 
Rhodan v. West, 12 Vet.App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999).  Therefore, in 
reviewing this case, the Board must therefore evaluate the 
veteran's allergic rhinitis under both the old and current 
regulations to determine whether he is entitled to an 
increased evaluation under either set of criteria.

Prior to the regulatory changes, the veteran's service-
connected allergic rhinitis had assigned to it a 10 percent 
disability rating under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6501, as in effect before October 7, 
1996.  Based upon that regulatory scheme, a 10 percent rating 
was warranted for chronic atrophic rhinitis with definite 
atrophy of the intranasal structure and moderate secretion.  
A 30 percent evaluation was warranted when there was moderate 
crusting, ozena, and atrophic changes.  A 50 percent 
evaluation was warranted for massive crusting and marked 
ozena with anosmia.  38 C.F.R. § 4.97, DC 6501 (1996).  This 
is the highest rating under that Code.  

Under the current criteria, in effect on and after October 7, 
1996, the currently assigned 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis without polyps 
but with greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent evaluation is warranted for allergic or 
vasomotor rhinitis with polyps.  See 38 C.F.R. § 4.97, 
DC 6522 (2000).  This is the highest rating under this Code.  

Following a review of the evidence and applicable 
regulations, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
allergic rhinitis.  In reaching this conclusion, the Board 
notes that, to warrant an increase to 30 percent or 50 
percent under either the old or current rating criteria, the 
veteran would need to demonstrate that he suffers from some 
degree of crusting or ozena, and/or nasal polyps.  Reports of 
VA examination, the most recent in May 1999, do not reflect 
that the veteran suffers from those symptoms.  Therefore, a 
rating in excess of 10 percent for the veteran's service-
connected allergic rhinitis is not warranted.  38 C.F.R. § 
4.97, DC 6501 (1996) and DC 6522 (2000).  

Furthermore, the Board also notes that the current 10 percent 
disability rating has been in effect since the date of 
receipt of the veteran's original claim in March 1992.  In 
view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the longitudinal record in this case, we find that 
at no time since the filing of the veteran's claim for 
service connection has his allergic rhinitis been more 
disabling than as currently rated under this decision.

Finally, in reaching our decision, the Board has considered 
the potential application of the other various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
condition, as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  Furthermore, the Board finds in this case 
that the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, there is no evidence, nor 
has it been contended by the veteran or his representative, 
that the veteran's service-connected allergic rhinitis has 
caused marked interference with employment or necessitated 
frequent hospitalization.  See Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for allergic 
rhinitis is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

